Case 19-34574-KRH          Doc 125    Filed 09/27/19 Entered 09/27/19 09:27:16          Desc Main
                                     Document     Page 1 of 12

                          UNITED STATES BANKRUPTCY COURT
                     FOR EASTERN DISTRICT OF VIRGINIA (RICHMOND)




 In re:                                                 Case No.: 19-34574-KRH
 LeClairRyan PLLC,
                 Debtor.




                                 AFFIDAVIT OF SERVICE
     I, Demetrius Jenkins, being duly sworn according to law, depose and say that I am an
 Analyst at American Legal Claim Services, LLC, proposed claims and noticing agent for the
 Debtor in the above-captioned case.

       On September 24, 2019, under my direction and supervision, the following documents
 were served via Electronic Mail upon the service list attached hereto as Exhibit A, and via
 First Class Mail upon the service list attached hereto as Exhibit B:

     •    Notice of Revised Proposed Orders [Docket No. 102]

     •    Supplemental Declaration of Guy A. Davis In Support of The Application of
          LeClairRyan PLLC for Entry of an Order Authorizing the Employment and Retention
          [Docket No. 103]

     •    Supplemental Declaration of Tyler P. Brown In Support of The Application of
          LeClairRyan PLLC for Entry of an Order Authorizing the Employment and Retention
          [Docket No. 104]

    •     Proposed Agenda for Hearing on September 26, 2019, at 2:00 P.M. (Prevailing
          Eastern Time) [Docket No. 105]

      Furthermore, on September 24, 2019, under my direction and supervision, the following
 document was served via Electronic Mail upon the service list attached hereto as Exhibit C,
 and via First Class Mail upon the service list attached hereto as Exhibit D:

     •    Notice of Revised Proposed Orders [Docket No. 102]



                                     (Continued on Following Page)
Case 19-34574-KRH   Doc 125    Filed 09/27/19 Entered 09/27/19 09:27:16   Desc Main
                              Document     Page 2 of 12
Case 19-34574-KRH   Doc 125    Filed 09/27/19 Entered 09/27/19 09:27:16   Desc Main
                              Document     Page 3 of 12




                                     Exhibit A
    Case 19-34574-KRH                    Doc 125    Filed 09/27/19 Entered 09/27/19 09:27:16                                        Desc Main
                                                   Document     Page 4 of 12



                                                                   Exhibit A
                                                    Served Via Electronic Mail
   Creditor Name                                 Notice Name                                      Email Address
1 60 STATE TRS DE LLC                                                                             Ahillman@oxfordproperties.com
2 ABL ALLIANCE LLLP                              DOUGLAS M FOLEY, SARAH B BOEHM, SHAWN R FOX      dfoley@mcguirewoods.com; sboehm@mcguirewoods.com;
                                                                                                  sfox@mcguirewoods.com
3 ARENT FOX LLP                                  MARY JOANNE DOWD, JACKSON D TOOF                 mary.dowd@arentfox.com; jackson.toof@arentfox.com
4 BANK OF AMERICA                                MICHAEL G GALLERIZZO AND MICHAEL D NORD          mgall@gebsmith.com; mnord@gebsmith.com
5 BCAL LLC                                       BEACON CAPITAL PARTNERS                          Accountantmontgomery@avisonyoung.com
6 BPP LOWER OFFICE REIT INC                      BPP CONNECTICUT AVE LLC BLDG ID 26870            christopher.lyons@transwestern.com
7 CARLYLE OVERLOOK JV LLC                                                                         Erin.Albert@cushwake.com
8 CONVERGEONE INC                                                                                 Esalley@convergeone.com
9 EYP REALTY LLC                                                                                  James.Ishibashi@brookfield.com
10 GLC BUSINESS SERVICES INC                                                                      mhayes@glcbs.com
11 GOULSTON AND STORRS PC                        PETER D BILOWZ, DOUGLAS B ROSNER                 pbilowz@goulstonstorrs.com; drosner@goulstonstorrs.com
12 GREENBERG TRAURIG LLP                         DAVID G BARGER                                   bargerd@gtlaw.com
13 GREENBERG TRAURIG LLP                         THOMAS J MCKEE JR                                mckeet@gtlaw.com
14 HOLLAND AND KNIGHT                            KEVIN DOLIVO, PAUL KIERNAN, AMY KLUG             kevin.dolivo@hklaw.com; amy.simon@hklaw.com;
                                                                                                  paul.kiernan@hklaw.com
15 INTEGREON MANAGED SOLUTIONS ND INC                                                             murray.joslin@integreon.com
16 IRON MOUNTAIN INFORMATION MANAGEMENT LLC      JOSEPH CORRIGAN                                  Bankruptcy2@ironmountain.com
17 IRON MOUNTAIN RECORD MANAGEMENT                                                                Noe.lebeau@ironmountain.com
18 JM PARTNERS LLC                               JOHN J MARSHALL                                  Jmarshall@JMPartnersLLC.com
19 LANGE, CHRISTOPHER J                                                                           Christopher.Lange@leclairryan.com
20 LATHAM AND WATKINS LLP                                                                         Eric.Pike@lw.com
21 LS GOLD LLC                                   DAVID R RUBY AND WILLIAM D PRINCE IV             druby@t-mlaw.com
22 MATRIX ONE RIVERFRONT PLAZA LLC                                                                farias@matrixcompanies.com
23 NETRIGHT INTERMEDIATE LLC                     IMANAGE LLC                                      Jessica.Martens@imanage.com
24 NEW BOSTON LONG WHARF LLC                                                                      Brenda.Keegan@cbre-ne.com
25 ON SITE ASSOCIATES LLC                                                                         gabodeely@onsiteassociates.com
26 PAGE WHITE FARRER LIMITED                                                                      robert.hawthorn@pagewhite.com; accounts@pagewhite.com
27 PARMA RICHMOND LLC                            KEVIN J FUNK                                     kfunk@dagglaw.com
28 PARMENTER REALTY FUND III INC                                                                  nreser@parmco.com
29 POE AND CRONK REAL ESTATE GROUP INC                                                            slawrence@poecronk.com
30 SAUL EWING ARNSTEIN AND LEHR LLP              MARIA ELLENA CHAVEZ-RUARK                        maria.ruark@saul.com
31 SAUL EWING ARNSTEIN AND LEHR LLP              ROBERT C GILL                                    robert.gill@saul.com
32 SPILMAN THOMAS AND BATTLE PLLC                LORI D THOMPSON                                  LThompson@spilmanlaw.com
33 SPOTTS FAIN PC                                ROBERT H CHAPPELL III, JENNIFER J WEST, NEIL E   rchappell@spotssfain.com; nmccullah@spottsfain.com;
                                                 MCCULLAGH                                        jwest@spottsfain.com
34 SUPER SERVER LLC                                                                               cjohnson@proxios.com
35 SUPER SERVER LLC                              KAREN M CROWLEY ESQ                              kcrowley@clrbfirm.com
36 THE OFFICE OF THE UNITED STATES TRUSTEE FOR   ROBERT VAN ARSDALE                               USTPRegion04.RH.ECF@usdoj.gov
   THE EASTERN DISTRICT OF VIRGINIA
37 THOMPSONMCMULLAN PC                           DAVID R RUBY AND WILLIAM D PRINCE IV             druby@t-mlaw.com
38 THOMSON REUTERS                               MASTER DATA CENTER                               cristina.romualdez@thomsonreuter.com;
                                                                                                  eliteaccountsreceivable@thomsonreuters.com;
                                                                                                  thomsonreuterscustomersupportusl@thomsonreuters.com;
                                                                                                  keycustomer@thomsonreuters.com
39 THOMSON WEST 6292                                                                              jose.carvajal@thomsonreuter.com
40 ULX PARTNERS LLC                              J GREGORY MILMOE GREENBURG TRAURIG LLP           milmoeg@gtlaw.com
41 ULX PARTNERS LLC                              NICHOLAS MINTON, DANIEL E REED                   nicholas.hinton@unitedlex.com; dan.reed@unitedlex.com




   In re: LeClairRyan PLLC, et al.
                                                            Page 1
   Case No.: 19-34574-KRH
    Case 19-34574-KRH                Doc 125    Filed 09/27/19 Entered 09/27/19 09:27:16               Desc Main
                                               Document     Page 5 of 12


                                                          Exhibit A
                                               Served Via Electronic Mail
   Creditor Name                           Notice Name                      Email Address
42 WHITTAKER MYERS PC                      SHAWN C WHITTAKER                shawn@whittakermyers.com




   In re: LeClairRyan PLLC, et al.
                                                    Page 2
   Case No.: 19-34574-KRH
Case 19-34574-KRH   Doc 125    Filed 09/27/19 Entered 09/27/19 09:27:16   Desc Main
                              Document     Page 6 of 12




                                     Exhibit B
                             Case 19-34574-KRH                 Doc 125      Filed 09/27/19 Entered 09/27/19 09:27:16                           Desc Main
                                                                           Document     Page 7 of 12



                                                                                         Exhibit B
                                                                           Served Via First Class Mail
  Creditor Name                     Notice Name                         Address 1                      Address 2                  City              State Zip Code   Country
1 POST OAK REALTY INVESTMENT                                            13355 NOEL RD 22ND FL                                     DALLAS            TX   75240
  PARTNERS LP
2 SPOTTS FAIN PC                    ROBERT H CHAPPELL III, JENNIFER J   411 E FRANKLIN ST STE 600      909 E MAIN ST STE 1200     RICHMOND          VA   23219
                                    WEST, KARL A MOSES JR
3 ULX PARTNERS LLC                  JENNIFER MISTAL                     4405 COX RD STE 200                                       GLEN ALLEN        VA   23060
4 ULX PARTNERS LLC                  PHILIP W GOODIN                     UNITEDLEX CORPORATION          6130 SPRINT PKWY STE 300   OVERLAND PARK     KS   66211




  In re: LeClairRyan PLLC, et al.
                                                                                              Page 1
  Case No.: 19-34574-KRH
Case 19-34574-KRH   Doc 125    Filed 09/27/19 Entered 09/27/19 09:27:16   Desc Main
                              Document     Page 8 of 12




                                     Exhibit C
   Case 19-34574-KRH                   Doc 125    Filed 09/27/19 Entered 09/27/19 09:27:16                                    Desc Main
                                                 Document     Page 9 of 12



                                                               Exhibit C
                                                 Served Via Electronic Mail
  Creditor Name                              Notice Name                                      Email Address
1 DRINKER BIDDLE REATH LLP                   FRANK F VELOCCI                                  frank.velocci@dbr.com
2 HOLLAND AND KNIGHT                         KEVIN DOLIVO, PAUL KIERNAN, AMY KLUG             kevin.dolivo@hklaw.com; amy.simon@hklaw.com;
                                                                                              paul.kiernan@hklaw.com
3 LS GOLD LLC                                                                                 sconsoli@siegeloconnor.com
4 NUTTER MCLENNEN AND FISH LLP               JOHN G LOUGHNANE                                 jloughnane@nutter.com
5 QUEST WORKSPACES 515 N FLAGLER LLC                                                          info@questworkspaces.com
6 REGUS PLC                                                                                   Philadelphia.onelibertyplace@regus.com;
                                                                                              Chicago.westjackson@regus.com;
                                                                                              Dallas.leepark@regus.com; Zulema.gonzalez@iwgplc.com
7 SPOTTS FAIN PC                             ROBERT H CHAPPELL III, JENNIFER J WEST, NEIL E   rchappell@spotssfain.com; nmccullah@spottsfain.com;
                                             MCCULLAGH                                        jwest@spottsfain.com
8 THE HOLMBERG LAW OFFICES PC                ERIC B HOLMBERG ESQ                              info@holmberglaw.com




  In re: LeClairRyan PLLC, et al.
                                                        Page 1
  Case No.: 19-34574-KRH
Case 19-34574-KRH   Doc 125 Filed 09/27/19 Entered 09/27/19 09:27:16   Desc Main
                           Document    Page 10 of 12




                                   Exhibit D
                                Case 19-34574-KRH                Doc 125 Filed 09/27/19 Entered 09/27/19 09:27:16                  Desc Main
                                                                        Document    Page 11 of 12



                                                                                          Exhibit D
                                                                            Served Via First Class Mail
   Creditor Name                     Notice Name                         Address 1                        Address 2   City              State Zip Code    Country
 1 11TH AND COCHRAN LC               HUNTER E CRAIG CO                   PO BOX 5509                                  CHARLOTTESVILLE   VA   22905
 2 ANNAPOLIS CITY MARINA LIMITED                                         2328 WEST JOPPA RD SUITE 200                 LUTHERVILLE       MD   21093
   PARTNERSHIP LLLP
 3 BALTIC PROVIDENCE LLC                                                 2180 MENDON ROAD STE 11                      CUMBERLAND        RI   02864
 4 BPP CONNECTICUT AVENUE LLC        EQUITY OFFICE MANAGEMENT LLC        222 SOUTH RIVERSIDE PLAZA STE                CHICAGO           IL   60606
                                     MANAGING COUNSEL AND LEASE ADMIN    2000
 5 BPP CONNECTICUT AVENUE LLC        TRANSWESTERN PROPERTY MANAGER       815 CONNECTICUT AVE NW STE 300               WASHINGTON        DC   20006
 6 BROOKFIELD PROPERTIES             VP REGIONAL COUNSEL                 601 S FIGUEROA ST STE 2200                   LOS ANGELES       CA   90017
   MANAGEMENT LLC
 7 CARLYLE OVERLOOK OWNER LLC        PRINCIPAL REAL ESTATE INVESTORS     711 HIGH ST                                  DES MOINES        IA   50392-1370
                                     LLC SHAWN LEISINGER AND SHANNON G
                                     HOLZ
 8 CB RICHARD ELLIS NEW ENGLAND      PROPERTY MANAGEMENT ACCOUNTING      33 ARCH ST 28TH FL                           BOSTON            MA   02210
   PARTNERS LP
 9 DOMINION TOWER FINANCIAL                                              999 WATERSIDE DR STE 2300                    NORFOLK           VA   23510
   ASSOCIATES LLC
10 EYP REALTY LLC                    BROOKFIELD PROPERTIES               725 S FIGUEROA ST STE 1850                   LOS ANGELES       CA   09001
                                     MANAGEMENT LLC GENERAL MANAGER
11 FAISON ROANOKE OFFICE LIMITED     FAISON AND ASSOCIATES LLC           121 WEST TRADE ST 27TH FL                    CHARLOTTE         NC   28202
   PARTNERSHIP ET AL
12 FORD MOTOR LAND DEVELOPMENT       SALES AND LEASING DEPARTMENT        3300 TOWN CENTER DR STE 1100                 DEARBORN          MI   48126
   CORPORATION
13 GOODMAN ALLEN & FILETTI PLLC      ATTN: DANIEL G. KRASNEGOR           123 E MAIN ST 7TH FLOOR                      CHARLOTTESVILLE   VA   22902
14 GOODMAN ALLEN DONNELLY PLLC                                           4501 HIGHWOODS PKWY SUITE 210                GLEN ALLEN        VA   23060
15 HEIMLANTZ CPAS & ADVISORS LLC                                         180 ADMIRAL COCHRANE DR                      ANNAPOLIS         MD   21401
16 HINES SACRAMENTO WELLS FARGO      PROPERTY MANAGER                    400 CAPITOL MALL STE 670                     SACRAMENTO        CA   95814
   CENTER LP
17 LATHAM AND WATKINS LLP            CHIEF REAL ESTATE AND FACILITIES    12636 HIGH BLUFF DR                          SAN DIEGO         CA   92130
                                     OFFICER
18 LATHAM AND WATKINS LLP                                                885 THIRD AVE                                NEW YORK          NY   10022
19 LS GOLD LLC                       SHELBOURNE DIVERSIFIED LLC          1125 OCEAN AVE                               LAKEWOOD          NJ   08701
20 LSOP 3C III LLC                   CUSHMAN & WAKEFIELD OF MD INC       500 EAST PRATT ST STE 500                    BALTIMORE         MD   21202
21 MA 60 STATE ASSOCIATES LLC        OXFORD PROPERTIES GROUP             125 SUMMER ST                                BOSTON            MA   02110
                                     DIRECTOR OF LEGAL




   In re: LeClairRyan PLLC, et al.
                                                                                               Page 1
   Case No.: 19-34574-KRH
                              Case 19-34574-KRH                  Doc 125 Filed 09/27/19 Entered 09/27/19 09:27:16                                      Desc Main
                                                                        Document    Page 12 of 12


                                                                                             Exhibit D
                                                                              Served Via First Class Mail
   Creditor Name                       Notice Name                         Address 1                       Address 2                      City              State Zip Code    Country
22 MARTIN HOPKINS AND LEMON PC         STEPHEN W LEMON ESQ                 PO BOX 13366                                                   ROANOKE           VA   24033
23 MATRIX ONE RIVERFRONT PLAZA LLC     MATRIC REALTY INC JOSEPH S TAYLOR   CN 4000                                                        CRANBURY          NJ   08512
24 MORTON G. THALHIMER INC             ATTN: CHIP DUSTIN                   WACHOVIA TOWER                  10 S JEFFERSON ST SUITE 1700   ROANKE            VA   24011
25 NEW BOSTON LONG WHARF LLC           NEW BOSTON FUND INC                 75 STATE ST STE 1410                                           BOSTON            MA   02109-1803
26 NEW BOSTON MANAGEMENT SERVICES                                          175 CAPITAL BLVD STE 200                                       ROCKY HILL        CT   06067
   INC
27 NEW BOSTON MANAGEMENT SERVICES                                          60 STATE ST STE 1500                                           BOSTON            MA   02109-1803
   INC
28 PARK TOWERS INVESTMENT LLC          REGENT PROPERTIES ATTENTION ERIC    12100 WILSHIRE BLVD STE 1750                                   LOS ANGELES       CA   90025
                                       FLEISS
29 PARMENTER 919 MAIN STREET LP LLLP   PARMENTER REALTY PARTNERS           701 BRICKELL AVE STE 2020                                      MIAMI             FL   33131
                                       ANDREW WEISS
30 PARMENTER 919 MAIN STREET LP LLLP   PARMENTER REALTY PARTNERS ASSET     3399 PEACHTREE ROAD NE STE                                     ATLANTA           GA   30326
                                       MANAGER                             0150
31 PARMENTER 919 MAIN STREET LP LLLP   PARMENTER REALTY PARTNERS           919 EAST MAIN ST STE 100                                       RICHMOND          VA   23219
                                       PROPERTY MANAGER
32 POST OAK REALTY INVESTMENT          PRESIDENT                           13355 NOEL ROAD 22ND FL                                        DALLAS            TX   75240
   PARTNERS LP
33 RAPPAPORT ASERKOFF AND GELLES                                           75 STATE ST STE 1410                                           BOSTON            MA   02109-1803
34 REGIONAL HEADQUARTERS INC                                               4201 DOMINION BLVD STE 300                                     GLEN ALLEN        VA   23060
35 REGUS MANAGEMENT GROUP LLC                                              PO BOX 842456                                                  DALLAS            TX   72584
36 STRS OHIO                           DIRECTOR OF REAL ESTATE             275 BROAD ST                                                   COLUMBUS          OH   43215-3771
37 TALCOTT II GOLD LLC                                                     ONE FINANCIAL PLAZA                                            HARTFORD          CT   06103
38 TPMC REALTY CORPORATION             STEVEN M SELTZER                    1233 WEST LOOP SOUTH STE 1230                                  HOUSTON           TX   77027
39 TUCKAHOE HOLDINGS                                                       919 E MAIN ST SUITE 2010                                       RICHMOND          VA   23219
40 WESTBOURNE INVESTMENT ADVISORS                                          410 SEVERN AVE SUITE 216                                       ANNAPOLIS         MD   20814
   INC




   In re: LeClairRyan PLLC, et al.
                                                                                               Page 2
   Case No.: 19-34574-KRH
